Title: To George Washington from James Gunn, 11 February 1793
From: Gunn, James
To: Washington, George



Sir.
[Philadelphia] February 11th 1793

At the time, that Mr John Rutledge Was appointed Chief Justice of the State of South Carolina, I did myself the honor to address you on the Subject of filling his Vacancy, and I took the liberty of mentioning Mr John Houstoun, as a Gentleman whose Professional abilities warranted my recommending him for an Appointment in the Federal Judiciary; at that time, I did not know Mr Houstouns sentiments respecting a Federal Appointment;

But I have since Conversed with him, and find him Solicitous to fill an Appointment in the Judiciary; and I will add, that his declining to come forward as a Senator from the State of Georgia, was owing to a Wish of being Employed in the department suitable to his Profession: Being Informed of the Resignation of Judge Johnson, it is my duty, to repeat the Application, and as the President have seen Mr Houstoun, since my first, he will Judge of the Propriety of the present. I have the honor to be With the highest respect sir, Your Very Obedt servt

James Gunn

